Citation Nr: 1016747	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  99-18 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder 
due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Attorney 
at Law 


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to August 
1972.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claim as not well grounded.  

The Veteran testified at an RO hearing in August 1999, and a 
copy of the hearing transcript is associated with the record.  
Subsequently, the case was transferred to the RO in St. 
Petersburg, Florida, which readjudicated, and denied, the 
claim in June 2003, pursuant to the provisions of the 
Veterans Claims Assistance Act (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5301A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)).

This matter was previously before the Board in August 2004, 
May 2005, and again in September 2009, during which times it 
was remanded for further evidentiary development.  The case 
has returned to the Board and is again ready for appellate 
action.


FINDINGS OF FACT

On April 12, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that he was withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2009).  Withdrawal may be made by the Veteran or by 
his authorized representative.  38 C.F.R. § 20.204 (2009).  
The Veteran withdrew his appeal per an April 2010 statement; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


